Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (US 2009/0027720 A1) “Hosoi” in view of Kamei (JP 2013046146 A) machine translation “Kamei”.

1. Hosoi teaches:  An electronic document managing apparatus for managing an electronic document ("The image forming system comprises a MFP (Multi Function Peripheral) apparatus 10 functioning as an image forming apparatus; a PC (Personal Computer) 21 which, as an upper apparatus, is used by a document making person; and a PC 22 which, as an approval person terminal, is used for approving a print allowance, by an approval person who has a right to approve a print allowance of image data requested to print. The MFP apparatus 10, the PC 21 and the PC 22 are communicatively connected each other via a network 20." [0031]) , comprising a hardware processor ("PC (Personal Computer) 21" “22” [0031]) that obtains the electronic document and manages an approval state of the obtained electronic document ("an approval person terminal, is used for approving a print allowance, by an approval person who has a right to approve a print allowance of image data requested to print." [0033]) , wherein in response to receiving an instruction to output the electronic document, the hardware processor refers to the approval state and permits the output of an approved electronic document (" the print allowance of input image is approved" [0142] “ALLOWANCE” [FIG. 5] “TO PRINT COMPOUND IMAGE DATA” [FIG. 5])  only when ("approval image for enabling print request user to identify that it is possible to obtain the approval of the print allowance when input image is printed. Here, in the approval image, image data formed from a seal image (refer to FIG. 4) of approval person is used. " [0037]) , the approved electronic document being the electronic document bearing a seal image of (FIG. 4 shows the form "C" having an “APPROVAL SEAL” for the approver of “TANAKA” formed from the “compound image” [0047] of the document and the approval image seal) and does not permit the output of the electronic document bearing any of the seal image when any of the approver has not approved the electronic document yet (“DISALLOWANCE” and "WHETHER APPROVAL JUDGEMENT EXISTS OR NOT?” “N”  "END”  [FIG. 5].  The document is not approved.  Neither the document nor the seal of the electronic document is output) .
Hosoi does not explicitly teach seals of all approvers.
However Kamei teaches a seal of all of the approvers ("as shown in FIG. 4, that is, an approval process (stamping process) by three users UA, UB, and UC (for example, a section manager, a department manager, and a president, respectively) for a certain document (specifically, an electronic document DE). " [§ 1-5]) .


    PNG
    media_image1.png
    641
    545
    media_image1.png
    Greyscale

The seal of Hosoi can be modified by Kamei to include all approvers.
The motivation for the combination is provided by Kamei “In this way, the approval process (stamping process) by the user UA (section manager) is executed for the electronic document DE, and the approval request process for the user UB as the next approver is also executed. Therefore, it is possible to more reliably proceed with the approval procedure by a plurality of persons.” [§ 5]).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. An image forming apparatus comprising: the electronic document managing apparatus according to claim 1; and an image former that forms the approved electronic document on a sheet after the hardware processor permits the output of the approved electronic document (MFP "10" [FIG. 1] having “a printing section 170” [0033] of Hosoi.  The printing section is the image former.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The image forming apparatus according to claim 9, further comprising an image reader that scans an original to obtain the electronic document, wherein the hardware processor obtains the electronic document obtained by the image reader (MFP "10" [FIG. 1] having “a reading section 150” [0033] of Hosoi.  The reading section is an image reader.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The non-transitory computer-readable storage medium of claim 11 has been analyzed in view of claim 1 and further in view of “the storing section 120, as a memory block to store various information in the apparatus [0035]”.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (US 2009/0027720 A1) “Hosoi” in view of Kamei (JP 2013046146 A) machine translation “Kamei” and further in view of Aihara (US 2012/0243010 A1)  .

8. The electronic document managing apparatus of claim 8 has been analyzed in view of claim 1 and further in view of Aihara which teaches allowance for “USER C” to print in “MONOCHROME OK” and disallow printing for “FULL-COLOR” or “TWO-COLOR” shown in table “243” in FIG. 6.
The approvers of the document in Hosio and Kamei can be modified by Aihara to selectively approve a user to print in monochrome but disallow printing in color.
The motivation is to restrict the use of color printing to authorized users because color printing is more expensive and takes more time than monochrome printing.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Allowable Subject Matter

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Hosoi (US 2009/0027720 A1).  In the Applicant’s claim 2 the reference of Hosoi does not teach:  when part of the predesignated approver has approved the electronic document, the hardware processor creates a half-approved electronic document and permits output of the half-approved electronic document, the half-approved electronic document being the electronic document bearing an approval image indicating that part of the approver has approved the electronic document.

  Hosoi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).



Relevant Prior Art

Mitsubori (US 2014/0268243 A1)

Abstract
A method for obtaining one or more signatures on a document is disclosed, which includes: inputting information of a requestor and one or more approvers into an image forming apparatus and requesting signature approval on one or more documents; generating an e-mail from the image forming apparatus to the one or more approvers; forwarding the generated e-mail to the one or more approvers, wherein the one or more approvers can approve or reject the request for the signature approval from the requestor, forwarding the approval or rejection from each of the one or more approvers to the remote server upon selection of an approval or a rejection icon, and processing the approval or rejection of each of the one or more approvers on the remote server and generating a notification on the remote server, which is forwarded to the image forming apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675